Exhibit 10.3
Amendment to the Nu Skin Enterprises, Inc. 2006 Stock Incentive Plan
 
Pursuant to Section 14.1 of the Nu Skin Enterprises, Inc. 2006 Stock Incentive
Plan (the "2006 Plan"), effective June 7, 2013, the 2006 Plan is hereby amended
by adding the following Section 6.13:
"6.13            Automatic Exercise of Options.  Notwithstanding the foregoing,
unless otherwise set forth in an Option Agreement, if on the last day of the
term of an Option the Fair Market Value of one share of Common Stock exceeds the
option exercise price per Option, the Optionholder has not exercised the Option
(or a tandem Stock Appreciation Right, if applicable) and the Option has not
expired, the Option shall be deemed to have been exercised by the Optionholder
on such day with payment made by withholding shares of Common Stock otherwise
issuable in connection with the exercise of the Option. In such event, the
Company shall deliver to the Optionholder the number of shares of Common Stock
for which the Option was deemed exercised, less the number of shares of Common
Stock required to be withheld for the payment of the total purchase price and
required withholding taxes; provided, however, any fractional share of Common
Stock shall be settled in cash."